Citation Nr: 0312756	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-22 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than December 
28, 1998, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities prior to June 9, 2002.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1966 to March 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
of 70 percent for PTSD, effective December 28, 1998, and 
denied entitlement to a TDIU.  The veteran appealed both 
issues.  In an October 2002 rating decision, he was granted a 
100 percent schedular rating for PTSD effective June 9, 2002.  
With respect to the issue of entitlement to a TDIU, that 
issue became moot as of June 9, 2002.  See Green v. West, 11 
Vet. App. 472 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994); VAOPGCPREC 6-99 (June 7, 1999).  However, the issue 
of entitlement to TDIU prior to June 9, 2002, is still in 
appellate status because the veteran had perfected his appeal 
as to that issue prior to June 9, 2002.


FINDINGS OF FACT

1.  A VA medical report shows that the veteran was treated 
for symptoms associated with PTSD on December 28, 1998, and 
this report constitutes an informal claim for an increased 
rating for PTSD.

2.  A final August 1999 Board decision considered all 
evidence dated within the one year time period prior to 
December 28, 1998, and claims for an increased rating for 
PTSD filed prior to December 28, 1998.




CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 28, 1998, for the assignment of a 70 percent 
rating for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the April 2000 
decision, which, in pertinent part, granted an increased 
rating of 70 percent for PTSD effective December 28, 1998.  
The discussion in the RO's April 2000 decision, November 2000 
the statement of the case, April 2002 letter discussing the 
VCAA, and October 2002 supplemental statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  The VCAA letter and October 2002 supplemental 
statement of the case informed him of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The pertinent medical records have been obtained 
and the veteran has been examined by VA.  Since the issue is 
one of the proper effective date, further examination is 
unnecessary.  In sum, the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997; 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  However, when a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for an 
increase will be accepted as a claim.  38 C.F.R. § 3.155.  38 
C.F.R. § 3.155 has the important function of making clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicate an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

In June 1982, the veteran submitted a formal claim for 
service connection for PTSD to the RO.  See VA Form 21-526, 
received June 23, 1982; see also 38 C.F.R. § 3.151.  The 
veteran was granted service connection for PTSD in an October 
1982 rating decision.  A 10 percent disability rating was 
assigned.  This rating was confirmed and continued in a July 
1997 rating decision.  

On July 7, 1997, a claim for an increased rating for PTSD was 
received.  In a March 1998 rating decision, an increased 
rating was denied.  The veteran appealed.  

In May 1998, the veteran was afforded a VA examination.  In 
addition, VA records dated from January 1997 through April 
1998 were received.  

In June 1998, the RO increased the 10 percent disability 
rating to 30 percent, effective July 7, 1997, based on the VA 
records and the examination report. 

On December 29, 1998, the veteran was treated by VA.  This 
outpatient record was not contained in the claims file when 
the claim reached the Board, however, it was constructively 
of record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In an August 1999 decision, the Board considered the evidence 
of record and granted an increased rating of 50 percent.  In 
a November 1999 rating decision, the RO effectuated the 
Board's decision and assigned an effective date of July 7, 
1997, the date of the claim for an increased rating.  Again, 
the December 29, 1998, VA treatment was not considered by the 
Board.  Review of the record reveals that the claims folder 
had been transferred to the Board by the RO in October 1998, 
prior to the creation of this treatment record.

The Board's August 1999 decision is final and may not be 
revised except on a showing of clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 3.105, 20.1100.  
The veteran has not submitted a claim for CUE.  

Any later award of increased compensation as to the veteran's 
disability rating for PTSD must be based upon a new claim, 
and the effective date for the increase may not be based 
solely upon the evidence considered in the prior final 
decision.  See Hazan.  

On September 3, 1999, correspondence was received from the 
veteran in which he requested a 100 percent schedular rating.  
In January 2000, he was afforded a VA examination.  

In an April 2000 rating decision, the 50 percent rating was 
increased to 70 percent effective December 28, 1998, the date 
of the VA treatment report.  In sum, the December 28, 1998 
record was accepted as an informal claim for a higher rating.  
See 38 C.F.R. §§ 3.155(c), 3.157.  The date of claim, 
therefore, was December 28, 1998.  The veteran appealed the 
effective date and requested that the 70 percent rating be 
assigned effective from July 7, 1997.  Since that time, the 
veteran has been awarded a 100 percent schedular rating 
effective June 9, 2002.  

As noted, since the Board's August 1999 decision is final and 
may not be revised except on the basis of CUE, the Board must 
look to claims made and evidence presented since this prior 
final denial to determine whether an effective date earlier 
than December 28, 1998, is warranted for a 70 percent rating 
for PTSD.

The VA treatment record, dated December 28, 1998, was not of 
record and is accepted as a claim for an increased rating for 
PTSD per 38 C.F.R. §§ 3.155(a) and  3.157.  However, all the 
evidence dated one year prior to December 28, 1998, was 
already reviewed in the Board's final August 1999 decision.  
The Board's August 1999 decision specifically included 
consideration of a 70 percent rating for PTSD.  To the extent 
that the veteran may disagree with the August 1999 decision, 
this decision became final, and he is collaterally estopped 
from relitigating the same issue based upon the same 
evidence.  See Hazan at 521.

After the date of the Board decision, the next claim was 
received on September 3, 1999, as previously noted.  This 
date is after the assigned effective date of December 28, 
1998.  From that time forward, the veteran claimed that a 
higher, or100 percent rating, was in order.  As noted above, 
in an April 2000 rating decision, the 50 percent rating was 
increased to 70 percent effective December 28, 1998, the date 
of the VA treatment report.  Other than that record, there is 
no further evidence added to the record from the time of the 
final Board decision until the January 2000 examination.  The 
January 2000 examination does not provide a basis for a 
rating of 70 percent prior to December 28, 1998, rather, it 
provided current medical findings contemporaneous to that 
examination.  

Thus, in sum, the December 28, 1998, medical report was an 
informal claim.  December 28, 1998, therefore is the date of 
the claim for an increased rating.  Although an effective 
date may be assigned earlier than December 28, 1998, if it 
was factually ascertainable that the veteran was entitled to 
a 70 percent disability rating, all evidence of record dated 
within one year prior to December 28, 1998, was already 
considered in the final August 1999 Board decision.  
Likewise, any correspondence which might be construed to be a 
claim for a higher rating dated prior to December 28, 1998, 
was also considered in the final August 1999 Board decision.  

Based on the foregoing, the Board finds that the earliest 
possible effective date for the veteran's 70 percent rating 
for PTSD is December 28, 1998.  


ORDER

An effective date earlier than December 28, 1998, for the 
assignment of a 70 percent rating for PTSD is denied.


REMAND

As noted in the introductory portion of this decision, the 
issue of entitlement to a TDIU prior to June 9, 2002, is in 
appellate status.  The RO apparently considered this issue to 
be moot upon granting the veteran a 100 percent schedular 
rating for PTSD.  However, since, as noted, the veteran had 
perfected his appeal as to that issue prior to the June 9, 
2002, effective date for the 100 percent rating, the issue of 
entitlement to TDIU prior to June 9, 2002, must still be 
addressed.  Since the RO considered that claim closed, the 
veteran was not issued a supplemental statement of the case 
after additional evidence was received at the RO after the 
issuance of the November 2000 statement of the case.  Rather, 
only the effective date issue was addressed.  Therefore, the 
Board must refer this evidence back to the RO for initial 
review and issuance of a supplemental statement of the case.

In light of the foregoing, this matter is Remanded for the 
following actions:

1.  Review the claims file and ensure 
that no other notification or development 
action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  
2.  Then, readjudicate the veteran's 
claim for entitlement to a TDIU prior to 
June 9, 2002, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC that includes consideration of all 
evidence received since the November 2000 
SOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

